DETAILED ACTION
This action is in response to communications filed 12/13/2021:
Claims 1, 4, and 6-12 are pending
Claims 2-3 and 5 are cancelled
Claim objection is withdrawn
35 USC 101 rejection is withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Applicant argues that Katayama fails to describe the feature of “the correction processing operation is performed using the filter coefficient that corrects the first angle at which the deviation has occurred to the second angle” (see remarks pg. 11/12).
The Examiner respectfully disagrees. The claim, as amended, recites an audio processing device that corrects an audio signal due to a change in listening positioning when the deviation is between a first and second angle and that the “correction processing operation is performed using the filter coefficient that corrects the first angle at which the deviation has occurred to the second angle.” ¶73-84 (not exclusively) describe the correction feature of Katayama. Fig. 2A shows the user moving from initial position 90 to a new position to the right. ¶73 also describes a default listening position (shown as dotted lines in Fig. 2A) being determined. The paragraphs goes on to describe the steps in which the optimization system “corrects” the audio output such that the user can still hear the audio as if the 21 is L1, and the volume level of the Rch loudspeaker 22 is L2. Therefore, the listener U listens to the sounds from the loudspeakers 21 and 22 at the substantially same volume level at the listening position 90 n.”] The Examiner concludes that the teachings of Katayama is aimed at correcting audio output due to a change in listening position [from the default listening position] and the optimization system performs said changes by means of filter coefficients or delay time on the basis of a set of HRTFs in order to localize the sound sources regardless of listening position [see ¶68].

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the filter coefficient".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-7 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama (US20090123007).
Regarding claim 1, Katayama teaches an audio processing device (abstract, virtual sound source localization apparatus), comprising:
a trans-aural processing unit configured to perform a trans-aural processing operation with respect to an audio signal (abstract, Fig. 1, localization apparatus configured to output sounds such that it is centered around a listener’s position with a predetermined angle based on said listening’s position); and
a correction processing unit configured to perform a correction processing operation based on a change in a listening position with respect to the audio signal subjected to the trans-aural processing 
the change in the listening position is a deviation between a first angle and a second angle (Fig. 2A, user moved from the default position to a new listening position resulting in a deviation between a first angle and a second angle [the default angle]),
the first angle is an internal angle formed by a pair of a first straight line and a second straight line (Fig. 2D, new listening position results in a first angle),
the first straight line is between a first speaker apparatus of two speaker apparatuses and the listening position (Fig. 2D, first angle comprises of a first straight line formed between a first speaker and the new listening position),
the second straight line is between a second speaker apparatus of the two speaker apparatuses and the listening position (Fig. 2D, first angle comprises of a second straight line formed between a second speaker and the new listening position),
the second angle is set in advance to the trans-aural processing operation (Fig. 2A, a default listening position is known and set in advance such that the new listening position produces the same aural effects as the default listening position),
the correction processing unit comprises a filter (¶68, filter coefficient prepared on the basis of a set of HRTFs), and
the correction processing operation is performed using the first coefficient that corrects the first angle at which the deviation has occurred to the second angle (¶12, 71, Fig. 2A, 2H, the system corrects the audio output such that audio is output as if the user was at the default listening position shown in Fig. 2A with same angles and distances between the new listening position and speaker positions).
Regarding claim 4, Katayama teaches wherein

Regarding claim 6, Katayama teaches wherein
the listening position is set at a specific position on an axis that passes a center point between the two real speaker apparatuses (Fig. 2A, 2G, abstract, when setting the default listening position beforehand, the localized output is determined based on a center of the loudspeakers).
Regarding claim 7, Katayama teaches further comprising a sound image localization processing unit (¶12, sound source localization unit) configured to:
 make arrival times, at which each audio signal reproduced from each real speaker apparatus of the two real speaker apparatuses reach the listening position, approximately equal (¶66, timing of audio output is such that the audio output reaches the listening position at approximately the same time), or
make a signal level, of each audio signal of a plurality of audio signals reproduced from the two real speaker apparatuses, approximately equal (¶12, balance adjusting adjusts the signal levels of audio signals such that the sound emitted from the two loudspeakers are at the same volume level at the new listening position).
Regarding claim 9, Katayama teaches wherein the first speaker is a real speaker apparatus, and 
the real speaker apparatus is configured to reproduce the audio signal subjected to the correction processing operation by the correction processing unit (Fig. 2G, ¶83, real speakers are used to reproduce the corrected audio signals).
Regarding claim 10, Katayama teaches wherein the correction processing operation is based on user settings (¶62-64, 76, user sets a default listening position by inputting information regarding 
Regarding claim 11, it is rejected similarly as claim 1. The method is found in Katayama (¶66, 76, system operating steps as well as user operating steps for correcting an input based on the listening position).
Regarding claim 12, it is rejected similarly as claim 1. The program is found in Katayama (¶63, programs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US20090123007) in view of Kim (US20070154019).
Regarding claim 8, Katayama fails to explicitly teach further comprising
a sensor unit configured to detect the listening position.
Kim teaches further comprising
a sensor unit configured to detect the listening position (Fig. 4, ¶59, position recognition system comprising a sensor for recognizing a listener’s position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of determining a listener’s position using a well-known sensor (as taught by Kim) to the sound source localization apparatus (as taught by Katayama). The .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651